            Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 1 of 11



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT JAHODA and MATTHEW
 KOLESAR,                                                  Case No. 2:20-cv-239

                        Plaintiffs,

           v.


 GIANT EAGLE, INC.,

                        Defendant.


                                            COMPLAINT

       Plaintiffs Robert Jahoda and Matthew Kolesar (“Plaintiffs”), through their undersigned

counsel, bring this complaint against Defendant Giant Eagle, Inc. (“Defendant”), and allege as

follows:

                                        INTRODUCTION

       1.       Plaintiffs bring this action against Defendant under Title III of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq. and its implementing regulations, and the

Rehabilitation Act of 1973 (the “Rehab Act”), 29 U.S.C. § 701 et seq. and its implementing

regulations, in connection with Defendant’s failure to offer blind patrons the full and equal

enjoyment of its health screening kiosks.

       2.       Since the enactment of the ADA thirty years ago, all public accommodations have

been required to ensure that their facilities are fully accessible to individuals with disabilities,

including sight-impaired individuals.
            Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 2 of 11



       3.      The Rehab Act, which was enacted nearly fifty years ago, forbids programs or

activities that receive Federal financial assistance from discriminating against otherwise qualified

individuals with disabilities.

       4.      Each Plaintiff is a legally blind “individual with a disability” as defined by the

ADA, 42 U.S.C. § 12102(2).

       5.      As explained in detail below, Plaintiffs were denied full and equal access to

Defendant’s facilities because of Defendant’s use of inaccessible health screening kiosks.

       6.      Defendant violated, and continues to violate, the ADA and the Rehab Act through

its denial of full and equal access to, and enjoyment of, Defendant’s facilities, services, privileges,

advantages, and accommodations.

       7.      Plaintiffs seek the following declaratory and injunctive relief: (1) a declaration that

Defendant’s inaccessible health screening kiosks violate the ADA and the Rehab Act as described

in this complaint; and, (2) an injunction requiring Defendant to update or replace its health

screening kiosks so that they are fully and independently accessible to blind or other vision

impaired individuals.

                                 JURISDICTION AND VENUE

       8.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343 for claims arising under the ADA and the Rehab Act.

       9.      Plaintiffs’ claims asserted in this complaint arose in this judicial district and

Defendant does substantial business in this judicial district.

       10.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.




                                                  2
            Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 3 of 11



                                                  PARTIES

        11.      Plaintiff Matthew Kolesar is and, at all times relevant hereto, was a resident of

Girard, PA. As described above, Plaintiff Kolesar is a legally blind individual.

        12.      Plaintiff Robert Jahoda is and, at all times relevant hereto, was a resident of

Ambridge, PA. As described above, Plaintiff Jahoda is a legally blind individual.

        13.       As legally blind individuals, Plaintiffs are members of a protected class under the

ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR §§

36.101 et seq.

        14.      Defendant Giant Eagle, Inc. is a corporation organized under Pennsylvania law, and

is headquartered at 101 Kappa Drive, Pittsburgh, PA 15238.

        15.      Defendant is a public accommodation pursuant to 42 U.S.C. §12181(7).

                                      FACTUAL ALLEGATIONS

                                 Defendant’s Health Screening Kiosks

        16.      On information and belief, higi health screening kiosks are present at most, if not

all, of Defendant’s Giant Eagle stores. 1

        17.      Beginning in 2019, Defendant started to offer health screening kiosks in its stores

that individuals can freely use to measure their weight, body mass index (“BMI”), pulse, and/or

blood pressure. The kiosks are offered as a purported preventative health measure to help

customers to better track health statistics so they can monitor for conditions such as diabetes and

hypertension.




1
 See https://www.supermarketnews.com/health-wellness/giant-eagle-deploy-higi-health-stations, last retrieved
02/12/2020.

                                                        3
          Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 4 of 11



       18.     The kiosks are equipped with a variety of high-tech features and capabilities,

including the ability to sync user results to a companion mobile application. The kiosks are also

purportedly HIPAA compliant and can display information in multiple languages.

       19.     However, there is only one way to interact with and use the kiosks: a touchscreen.

       20.     As shown in the image below, the kiosks are inaccessible to individuals with visual

disabilities because the interactive touch screen is the only way to use the kiosk:




                          Figure 1 – Defendant’s health screening kiosk.

       21.     The kiosks do not have any tactilely discernible input controls such as a keyboard

or keypad that would permit an individual with a visual disability to interact with and use the

offered services and features.




                                                 4
            Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 5 of 11



          22.   Although the kiosks appear to be capable of speech output and are equipped with

audio speakers, these capabilities are meaningless to individuals with visual disabilities who

cannot access the kiosk in the first instance because of the touch screen barrier.

          23.   To the extent an individual with a visual disability can access a kiosk and utilize its

features, not all functions and displayed information are audible and delivered through speech

output.

          24.   Indeed, because of privacy and HIPAA considerations, the kiosks will not output

audio of the user’s health results, including weight, BMI, pulse, and blood pressure: “The higi

Station is designed to provide health stats only to the user seated at the touchscreen, which is

purposely angled so that people around the station can’t see the information displayed on it. higi

[sic] does not share personal health information on the top screen or over the station’s audio.” 2

                                      Plaintiffs’ Experiences

          25.    Plaintiff Kolesar visited Defendant’s store located at 9125 W Ridge Rd, Girard,

PA 16417 (the “Girard Location”) in January of 2020.

          26.   The Girard Location is within the area that Plaintiff Kolesar typically travels as part

of his regular activities.

          27.   When Plaintiff Kolesar attempted to access and use the health screening kiosk at

the Girard Location, he was unable to access or use the kiosk’s services or features because it is

inaccessible to the visually impaired.

          28.   Plaintiff Jahoda visited Defendant’s store located at 5 Quaker Village Shopping

Center, Leetsdale, PA 15056 (the “Leetsdale Location”) in January of 2020.




2
 https://higi.desk.com/customer/en/portal/articles/695436--is-the-higi-station-private-
?b_id=4768 (last accessed February 14, 2020).
                                                  5
           Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 6 of 11



         29.    The Leetsdale Location is within the area that Plaintiff Jahoda typically travels as

part of his regular activities.

         30.    When Plaintiff Jahoda attempted to access and use the health screening kiosk at the

Leetsdale Location, he was unable to access or use the kiosk’s services or features because it is

inaccessible to the visually impaired.

         31.    The Leetsdale Location offers a health screening kiosk, as shown in the image

below:




                     Figure 2 – the Leetsdale Location’s health screening kiosk

         32.    When Plaintiffs attempted to access and use the health screening kiosks at the

Leetsdale Location and Girard Location, Plaintiffs were unable to access or use the kiosks’ services

or features because they are inaccessible to the visually impaired.

         33.    Unfortunately, to date, Plaintiffs have not had the practical ability to use the health

screening kiosks at Defendant’s stores, because, as currently designed, the kiosks are inaccessible.



                                                  6
           Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 7 of 11



        34.     Despite Defendant’s inaccessible health screening kiosks, Plaintiffs intend to

continue patronizing the Leetsdale and Girard Locations on a regular basis because these locations

are near their homes and within their usual areas of travel.

        35.     Nevertheless, Plaintiffs are and will be deterred from returning to and accessing the

health service kiosks so long as they remain non-compliant and inaccessible, and so long as

Defendant continues to employ the same policies and practices that have led, and in the future will

lead, to inaccessible facilities and denial of accessibility.

                               Defendant Denies Individuals With
                            Visual Disabilities Full And Equal Access

        36.     Defendant is engaged in the ownership, management, operation, and development

of retail stores throughout the United States, including, upon information and belief, approximately

218 grocery stores across the country.

        37.     On information and belief, Defendant has centralized policies and practices

regarding the operation, design, and accessibility of its stores. Despite this, Defendant does not

ensure that its customers are afforded full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations offered by Defendant.

        38.     Defendant has failed to provide any option for Plaintiffs to independently access

and use the health screening kiosks in its stores.

        39.     Plaintiffs and other visually impaired individuals are thus denied full and equal

enjoyment to services and features of the health screening kiosks because the kiosks must be

operated exclusively using a visual interface accessible only to sighted individuals.

        40.     Because the kiosks are not independently operable by individuals with visual

disabilities, Plaintiffs and other visually impaired individuals are segregated and otherwise treated




                                                     7
          Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 8 of 11



differently insofar as they cannot use the kiosks without the assistance of a third-party, unlike

sighted individuals.

       41.     Further, these third-parties have no training or incentive to offer the full range of

features available in the health screening kiosks.

       42.     More distressing, due to the sensitive and private nature of the health information

that is displayed on a kiosk’s screen and provided to users, and because the kiosks do not have any

private audio output capability for health results, a third-party is required in order for that

information to be provided to an individual with a visual disability. This functional limitation

deprives Plaintiffs and other visually impaired individuals of privacy and undermines HIPAA

protections.

       43.     Accordingly, the Girard and Leetsdale Locations, along with all of Defendant’s

other store locations in which a health screening kiosk is offered, are non-compliant with the ADA

and the Rehab Act.

       44.     Absent the relief requested in this matter, Plaintiffs will continue to be denied full

and equal enjoyment of Defendant’s health screening kiosks

                                      CAUSE OF ACTION

                    COUNT I: VIOLATION OF TITLE III OF THE ADA

       45.     The allegations set forth in the previous paragraphs are incorporated by reference.

       46.     Defendant has discriminated and continues to discriminate against Plaintiffs by

failing to make its facilities and services fully accessible to, and independently usable by,

individuals with visual disabilities, specifically, because of Defendant’s inaccessible health

screening kiosks.




                                                 8
           Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 9 of 11



        47.     Plaintiffs have been, and continue to be, denied full and equal access to Defendant’s

services and facilities due to the inaccessible health screening kiosks.

        48.     Defendant’s ongoing failure to provide Plaintiffs full and equal enjoyment of the

health screening kiosks constitutes unlawful discrimination on the basis of a disability in violation

of 42 U.S.C. § 12182(a).

        49.     Defendant’s conduct is ongoing and continuous, and Plaintiffs have been harmed

by Defendant’s conduct.

        50.     Unless Defendant is restrained from continuing its ongoing and continuous course

of conduct, Defendant will continue to violate the ADA and will continue to inflict injury upon

Plaintiffs and others with visual disabilities.

        51.     Given that Defendant has not complied with the ADA’s requirements to make its

facilities fully accessible to, and independently usable by, individuals with visual disabilities,

Plaintiffs invoke their statutory rights to declaratory and injunctive relief, as well as costs and

attorneys’ fees.

                       COUNT II: VIOLATION OF THE REHAB ACT

        52.     The allegations set forth in the previous paragraphs are incorporated by reference.

        53.     The Rehab Act forbids programs or activities that receive Federal financial

assistance from discriminating against qualified individuals with disabilities.

        54.     Plaintiffs are otherwise qualified individuals with disabilities within the meaning

of the Rehab Act.

        55.     Defendant is subject to the Rehab Act because it is a program or activity that

receives Federal financial assistance administered by the U.S. Department of Health and Human

Services, including Medicare provider payments from the centers for Medicare/Medicaid Services.



                                                  9
             Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 10 of 11



        56.      Defendant has violated and continues to violate the Rehab Act by denying

individuals with visual disabilities the full and equal services, facilities, privileges, advantages,

and accommodations of Defendant’s stores.

        57.      Defendant’s conduct has harmed Plaintiffs and will continue to harm Plaintiffs

unless and until Defendant is ordered by this Court to make its stores accessible to individuals with

visual disabilities.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request judgment as follows:

        a.       A declaratory judgment that Defendant is in violation of the specific requirements

of the ADA and the Rehab Act as described above;

        b.       A permanent injunction which directs Defendant to take all steps necessary to bring

all of its health screening kiosks into full compliance with the requirements set forth in the ADA

and the Rehab Act, so that they are fully accessible to, and independently usable by, individuals

with visual disabilities, and which further directs that the Court shall retain jurisdiction for a period

to be determined after Defendant certifies that all of its health screening kiosks are fully in

compliance with the relevant requirements of the ADA and the Rehab Act to ensure that Defendant

has adopted an institutional policy and practice that will in fact cause Defendant to remain in

compliance with the law;

        c.       Payment of costs of suit;

        d.       Payment of reasonable attorneys’ fees and/or nominal damages; and,

        e.       The provision of whatever other relief the Court deems just, equitable and

appropriate.




                                                   10
        Case 2:20-cv-00239-NR Document 1 Filed 02/14/20 Page 11 of 11



Dated: February 14, 2020                  Respectfully Submitted,


                                          By: /s/ R. Bruce Carlson
                                          R. Bruce Carlson
                                          Kelly K. Iverson
                                          Bryan A. Fox
                                          CARLSON LYNCH LLP
                                          1133 Penn Avenue, 5th Floor
                                          Pittsburgh, PA 15222
                                          Tel: 412-322-9243
                                          Fax: 412-231-0246
                                          bcarlson@carlsonlynch.com
                                          kiverson@carlsonlynch.com
                                          bfox@carlsonlynch.com

                                          Counsel for Plaintiffs




                                     11
